DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Adachi  	Regarding claim 20, Adachi teaches “a method for producing a lithographic printing plate (abstract) comprising in order:  	preparing a lithographic printing plate precursor having an image-recording layer (paragraph 18) on a hydrophilic support (paragraph 222);  	exposing the lithographic printing plate precursor in an image shape (paragraph 18); and  	removing a non-exposed portion of the image-recording layer exposed in the lithographic printing plate precursor using a developer (paragraph 18),  	wherein the developer includes a compound having at least one acidic group selected from the group consisting of a phosphate group, a phosphonate group, and a phosphinate group and one or more carboxy groups (paragraph 85),  by mass of a total mass of the developer (paragraph 86).”
 	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US 2008/0081295) in view of Kanchiku (US 2009/0087788). 	 	Regarding claim 1, Adachi teaches “a method for producing a lithographic printing plate (abstract) comprising in order:  	preparing a lithographic printing plate precursor having an image-recording layer (paragraph 18) on a hydrophilic support (paragraph 222);  	exposing the lithographic printing plate precursor in an image shape (paragraph 18); and  	removing a non-exposed portion of the image-recording layer exposed in the lithographic printing plate precursor using a developer (paragraph 18),  	wherein the developer includes a compound having at least one acidic group selected from the group consisting of a phosphate group, a phosphonate group, and a phosphinate group and one or more carboxy groups (paragraph 85), 
 	Regarding claim 10, Adachi further teaches “wherein the developer does not include a water-soluble polymer compound or a content of the water-soluble polymer compound is more than 0% by mass and 0.05% by mass or less of the total mass of the developer (paragraph 74).”
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi and Kanchiku, further in view of Levanon et al. (US 2012/0129095). 	Regarding claim 2, Adachi further teaches “wherein the developer further includes a nonionic surfactant (paragraph 37, formula IV),” but fails to teach also adding an anionic surfactant. However, Levanon et al. teach adding an anionic and nonionic surfactant to a developer solution in order to “achieve the best wetting, stabilizing, solubilizing, protecting, dispersing, or rinsing properties.”  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include an anionic and a nonionic surfactant to the developer of Adachi in order to achieve the best wetting, stabilizing, solubilizing, protecting, dispersing, or rinsing properties.   		
Response to Arguments
Applicant’s arguments with respect to all the claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853